Citation Nr: 0522521	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1966 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied a 
claim of entitlement to TDIU.  The veteran disagreed with 
that denial in November 2002.  A statement of the case (SOC) 
was issued in February 2003, and the veteran's timely 
substantive appeal was submitted in April 2003.  

In his April 2003 substantive appeal, the veteran requested a 
hearing before the Board via teleconference.  The requested 
videoconference hearing was conducted in January 2005 by the 
undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his January 2005 Board videoconference, the veteran stated 
his intention to apply for service connection for the 
residuals of a left leg fracture and for the residuals of a 
low back injury, postoperative, as secondary to or caused by 
service-connected enucleation of the left eye.  Because the 
outcome of each of those claims for service connection may 
impact the claim for TDIU, the issues are inextricably 
intertwined.  Inasmuch as the veteran's service connection 
claims are inextricably intertwined with the TDIU issue 
currently on appeal, it would be premature for the Board to 
consider the veteran's claim for a total rating based on 
individual unemployability at this time.

The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As these new service connection issues 
are "inextricably intertwined" with the TDIU issue currently 
on appeal, the case must be remanded in accordance with the 
holding in Harris, supra.

On Remand, after adjudication of the inextricably intertwined 
issues, if the claim for TDIU remains denied, the veteran 
should be afforded a VA examination for the purpose of 
obtaining a medical opinion as to whether the veteran is 
unemployable as the result of his service-connected 
disabilities, without consideration of other disorders for 
which service connection is not in effect.  VA has a duty to 
obtain an examination which includes an opinion on what 
effect the service-connected disabilities have on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The 
most recent VA examination does not address unemployability, 
and a private medical statement dated in July 2004 provides 
an opinion that the veteran is unemployable, but the 
disorders considered in the medical determination as to 
employability were not limited to the veteran's service-
connected vision disability.  As the claims folder does not 
contain a current opinion as to the effect of the veteran's 
service-connected disabilities on his employability, further 
factual development is required.

Accordingly, the case is REMANDED for the following 
development:

1.  The AMC or RO should take the necessary 
steps to adjudicate the claims of entitlement 
to service connection for residuals of a 
fracture, tibial plateau, of the left leg and 
for the residuals of a low back injury, 
postoperative as secondary to the service-
connected enucleation of the left eye.  The 
RO/AMC should provide the veteran with a VCAA 
notice letter in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The RO/AMC 
should make an attempt to obtain records of 
the veteran's back surgery in 1968, possibly 
at St. Mary's Hospital, [location unknown], 
California; records from Dr. Ray L. Caludal, 
Mission Hills, California, as noted on an 
August 1969 VA examination report; the 
original records pertaining to a left leg 
injury sustained in 2002; and treatment 
records from the Womack Army Hospital.  

2.  Once the adjudication of the claims for 
service connection for residuals of a low back 
injury and for residuals of a left leg injury 
with fracture as secondary to the service-
connected left eye disability have been 
completed, the AMC or RO should determine 
whether the veteran's appeal for TDIU may be 
granted.  

3.  If TDIU cannot be granted, the AMC or RO 
should schedule the veteran for a VA 
examination to determine whether the veteran's 
service-connected disabilities render him 
unemployable, without reference to the 
veteran's age or to disorders for which 
service connection is not in effect.  

The veteran 's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should state whether the veteran 
is precluded from obtaining or maintaining any 
substantially gainful employment (consistent 
with his education and occupational 
experience) solely due to his service-
connected disabilities?  If no opinion can be 
rendered, the examiner should explain why this 
is not possible.

4.  The AMC or RO should then readjudicate the 
issue on appeal.  If the desired benefit is 
not granted, a supplemental statement of the 
case should be furnished to the veteran.  The 
case should then be returned to the Board, if 
otherwise in order.

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	 _________________________________________________ 
				C. L. Krasinski 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




